Citation Nr: 0007097	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-15 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1959 to February 
1961.

In an April 1973 decision, the Board of Veterans' Appeals 
(Board) denied service connection for a seizure disorder.

In October 1994, the veteran submitted an application to 
reopen the claim for service connection for a seizure 
disorder.  This appeal comes to the Board from an October 
1995 RO rating decision that determined there was no new and 
material evidence to reopen the claim.



FINDINGS OF FACT

1.  An April 1973 Board decision denied service connection 
for a seizure disorder.

2.  Evidence received subsequent to the April 1973 Board 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a seizure disorder.


CONCLUSIONS OF LAW

1.  The April 1973 Board decision, denying service connection 
for a seizure disorder, is final.  38 U.S.C.A. § 7105, 
previously 4004, (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a seizure disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where epilepsy (seizure disorder) becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The April 1973 Board decision denied service connection for a 
seizure disorder.  A decision of the Board is final with the 
exception that the veteran may later reopen the claim if new 
and material evidence is submitted.   38 U.S.C.A. §§ 5108, 
7104, previously 4004, (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.160(d), 20.1100 (1999).  The question now presented is 
whether new and material evidence has been submitted since 
the Board's adverse April 1973 decision, denying service 
connection for a seizure disorder, to permit reopening of the 
claim.  38 C.F.R. 3.156(a) (1999); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For evidence to be deemed new, it must not 
be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows that the veteran has a 
seizure disorder due to an incident of service).  A 
determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. 203 (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the 
evidence does not indicate that the veteran engaged in combat 
with the enemy.  Hence, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application.

The evidence of record at the time of the April 1973 Board 
decision, denying service connection for a seizure disorder, 
consisted of statements from the veteran to the effect that 
his seizure disorder, first found many years after service, 
was due to a grenade explosion in service.  Also of record in 
April 1973 were VA, private, and service medical records.  
The April 1959-February 1961 service medical records showed 
that the veteran was hospitalized in November 1960 after 
sustaining first and second degree burns of the right hand, 
right arm and face when he was hit by a practice hand grenade 
while on field duty.  The service medical records do not show 
that the veteran sustained a concussion or lost consciousness 
from the hand grenade incident and do not reveal the presence 
of a seizure disorder.  The post-service medical records do 
not reveal the presence of a seizure disorder of unknown 
etiology until many years after service.  A report of the 
veteran's VA medical examination in March 1972 notes a 
history of severe concussion in 1960 and of seizures since 
1965, and contains an opinion from the examiner linking the 
veteran's seizure disorder to the hand grenade incident in 
service.  The Board found that the evidence did not show the 
presence of brain trauma in service to support the opinion of 
the physician at the March 1972 VA medical examination.

Since the April 1973 Board decision, various evidence has 
been received.  Statements and testimony from the veteran are 
to the effect that the veteran sustained a concussion from a 
hand grenade explosion in service and that this incident 
caused his current seizure disorder, and a statement from a 
service comrade of the veteran is to the effect that the 
veteran sustained injuries from a hand grenade explosion in 
service and that the veteran seemed to be incoherent at times 
following hospitalization for treatment for injuries 
sustained from the hand grenade explosion.  The veteran's 
statements are, in large part, repetitive of his prior 
assertions, and not new evidence.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  The statement from the veteran's service 
comrade is essentially cumulative of evidence of record in 
April 1973 showing that the veteran had sustained injuries 
from a hand grenade in service, and not new.  This statement 
from the veteran's service comrade does not indicate that the 
veteran lost consciousness or sustained a concussion at the 
time of the hand grenade incident in service, and is not of 
such significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  Hence, the statement from the service 
comrade is not new and material.  38 C.F.R. § 3.156(a); 
Hodge, 155 F. 3d 1356.


VA medical reports of the veteran's treatment for a seizure 
disorder in the 1960's, 1970's, 1980's, and 1990's were also 
received subsequent to the April 1973 Board decision.  Some 
of these records are duplicate copies of medical reports of 
record in April 1973, and not new; the other medical records 
show the continued treatment for a seizure disorder and are 
redundant of information of record in April 1973, and not 
new.  38 C.F.R. § 3.156(a).


As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
seizure disorder, and the April 1973 Board decision remains 
final.







ORDER

The application to reopen the claim for service connection 
for a seizure disorder is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

